DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on March 23, 2021, in which claims 13-17, 19-20, 33-37, 39-44, & 47-48 are presented for further examination.
Claims 13 & 33 have been amended.
Claims 1-12, 18, 21-32, 38, & 45-46 have been cancelled.
Claims 47-48 are new.
Claims 13-17, 19-20, 33-37, 39-44, & 47-48 are pending.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to claims 13 & 33, applicant appears to assert that the cited art of record does not teach “wherein the weighting is interpreted differently at different user terminals having different display resources, wherein for a first type of user terminal having a first type of display resource the weightings are interpreted in a first way, and for a second, different type of user terminal having a second, different display resource the weightings are interpreted in a second, different way”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Given the broadest reasonable interpretation a display resource can be any display device or material.  In order to display anything at all it must be necessary to have some type of display .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19-20, 33-37, 39-44, & 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER (US Pub. No. 2008/0134053 A1) in view of Sathish (US Pub. No. 2012/0303561 A1).




a user terminal comprising: an interface for receiving a recommendation message including a set of recommendations and a weighting for each recommendation; (FISCHER teaches [0055] receiving recommendations.)
FISCHER teaches [Abstract, 0011, 0056] “receiving a recommendation message including a set of recommendations and a weighting for each recommendation”, wherein weighing is based on preferences and relationships.
a processor configured to (i) retrieve each recommendation from the recommendation message; (ii) retrieve each weighting for each recommendation from the recommendation message; (FISCHER teaches [0056] assignment of weights.)
FISCHER further teaches [Abstract, 0011, 0056] retrieval of each recommendation and an associated weighting for each recommendation.
FISCHER does not explicitly disclose:
process the weightings to determine which recommendations in the respective recommendation message are to be displayed on a display of the user terminal; 
and a display controller configured to display the recommendations in the recommendation message determined for display on the display of the user terminal, wherein the display of the determined recommendations is dependent on the weightings associated with each retrieved recommendation, and the type of the display resources of the user terminal, wherein the weighting is interpreted differently at different user terminals having different display resources, wherein for a first type of user terminal having a first type of display resource the weightings are interpreted in a first way, and for a second, different type of user terminal having a second, different display resource the weightings are interpreted in a second, different way 
However, Sathish teaches:
process the weightings to determine which recommendations in the respective recommendation message are to be displayed on a display of the user terminal; (Sathish teaches [FIG. 5A] processing the weightings of recommendation via the recommendation platform [103] and displaying [505] the weightings of restaurants with each respective weight associated therewith.)
Sathish teaches [FIG. 3] determining weight factors and application of these factors for determination of a recommendation.
and a display controller configured to display the recommendations in the recommendation message determined for display on the display of the user terminal, wherein the display of the determined recommendations is dependent on the weightings associated with each retrieved recommendation, and the type of the display resources of the user terminal, wherein the weighting is interpreted differently at different user terminals having different display resources, wherein for a first type of user terminal having a first type of display resource the weightings are interpreted in a first way, and for a second, different type of user terminal having a second, different display resource the weightings are interpreted in a second, different way
Sathish further teaches [FIG. 5A] display of recommendations based with the associated weighting, wherein the rating is indicative of a weight, and wherein ratings are displayed as consistent with the processed weights.
Sathish goes further to teach [0082] that results for display are based on collaboration with recommendations.  Sathish teaches [0083] recommendations which are associated with recommendations in the form of restaurant ratings.  Sathish teaches [0084] that preferences and weight factors are used to generate a determination of recommendations and results.
Sathish teaches [FIG. 3] weighting based on a user profile, wherein a display device will interpreted a weight depending on the associated user profile.  Sathish also teaches [0084] weight factors for determining recommendations, wherein the user interface will display in accordance with the associated weight factors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sathish into the system of FISCHER.  One of ordinary skill in the art would be motivated to provide a system that circumvents time and effort of searching for items of interest, and a system that helps users discover items that the users may not have found themselves in spite of complex variables, functions, and the data models for generating recommendations. (Sathish [0023])
As per Claim 14, FISCHER teaches:
wherein the processor is configured to identify a selection of a displayed recommendation, and dependent thereon access content associated with the selected recommendation identified in the recommendation message; and display the content on a display of the user terminal (FISCHER teaches [0034-0035] displaying recommendations.)
As per Claim 15, FISCHER teaches:
wherein the recommendation message contains a plurality of identifiers, each identifier being usable by the user terminal to locate a recommendation (FISHER [0055])
As per Claim 16, FISCHER teaches:
wherein the weighting denotes an importance of each recommendation, the weighting governing at least in part one or more of: a size; a style; and a placement of a display associated with the weighting on the user terminal, wherein recommendations with higher weightings are displayed with a greater size (FISCHER teaches [0056] assignment of weights.)
As per Claim 17, FISCHER teaches:
wherein the weighting governs at least in part one or more of: a prominence on a display of the user terminal; a size on the display; a style on the display; and a placement on the display (FISCHER teaches [0056] assignment of weights.)
As per Claim 19, FISCHER teaches:
wherein a configuration of tiles on a display of the user terminal is alterable by a user, and wherein the display configuration of tiles depends at least in part on the weighting of the recommendations (FISCHER teaches [0034-0035] displaying recommendations.)



wherein the recommendation message comprises content items to be displayed at the user terminal (FISCHER teaches [0034-0035] displaying recommendations.)

Claims 33-37 & 39-40 are the method claims corresponding to claims 13-17 & 19-20 respectively, therefore are rejected for the same reasons noted previously.

As per Claim 41, FISCHER teaches:
wherein the received recommendation message is generated by a processor of a recommendation server, and wherein the recommendation server allocates the weightings to each recommendation dependent on a context of a user (FISCHER teaches [0056] assignment of weights.)

As per Claim 42, FISCHER teaches:
wherein the received recommendation message is generated by a processor of a recommendation server, and wherein the recommendation server orders each recommendation dependent on a context of a user (FISCHER teaches [0034-0035] displaying recommendations.)

Claims 43-44 are the method claims corresponding to claims 41-42 respectively, therefore are rejected for the same reasons noted previously.



an interface for receiving a recommendation message including a set of recommendation identifiers, each recommendation identifier corresponding to a recommendation, and at least two weightings for each recommendation identifier, the at least two weightings corresponding to different types of user terminals; (FISCHER teaches [0055] receiving recommendations.)
FISCHER teaches [Abstract, 0011, 0056] “receiving a recommendation message including a set of recommendations and a weighting for each recommendation”, wherein weighing is based on preferences and relationships.
a processor configured to: retrieve each recommendation identifier from the recommendation message; retrieve each weighting for each recommendation identifier from the recommendation message; (FISCHER teaches [0056] assignment of weights.)
FISCHER further teaches [Abstract, 0011, 0056] retrieval of each recommendation and an associated weighting for each recommendation.
FISCHER does not explicitly disclose:
select one of the at least two weightings for each recommendation identifier which corresponds to the type of the user terminal; and process the selected weightings to determine which recommendations in the respective recommendation message are to be displayed on a display of the user terminal; and a display controller configured to display the recommendations in the recommendation message determined for display on the display of the user terminal in accordance with the weighting

select one of the at least two weightings for each recommendation identifier which corresponds to the type of the user terminal; and process the selected weightings to determine which recommendations in the respective recommendation message are to be displayed on a display of the user terminal; (Sathish teaches [FIG. 5A] processing the weightings of recommendation via the recommendation platform [103] and displaying [505] the weightings of restaurants with each respective weight associated therewith.)
Sathish teaches [FIG. 3] determining weight factors and application of these factors for determination of a recommendation.
and a display controller configured to display the recommendations in the recommendation message determined for display on the display of the user terminal in accordance with the weighting (Sathish illustrates [FIG. 5A] recommendations on display based upon ratings or weight.)
Sathish further teaches [FIG. 5A] display of recommendations based with the associated weighting, wherein the rating is indicative of a weight, and wherein ratings are displayed as consistent with the processed weights.
Sathish goes further to teach [0082] that results for display are based on collaboration with recommendations.  Sathish teaches [0083] recommendations which are associated with recommendations in the form of restaurant ratings.  Sathish teaches [0084] that preferences and weight factors are used to generate a determination of recommendations and results.
Sathish teaches [FIG. 3] weighting based on a user profile, wherein a display device will interpreted a weight depending on the associated user profile.  Sathish also teaches [0084] weight factors for determining recommendations, wherein the user interface will display in accordance with the associated weight factors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sathish into the system of FISCHER.  One of ordinary skill in the art would be motivated to provide a system that circumvents time and effort of searching for items of interest, and a system that helps users discover items that the users may not have found themselves in spite of complex variables, functions, and the data models for generating recommendations. (Sathish [0023])

Claim 48 is the method claim corresponding to claim 47 respectively, therefore is rejected for the same reasons noted previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.